Confidence Beauty Salon Corp. v 299 Third SA, LLC (2017 NY Slip Op 01652)





Confidence Beauty Salon Corp. v 299 Third SA, LLC


2017 NY Slip Op 01652


Decided on March 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2017

Acosta, J.P., Richter, Manzanet-Daniels, Gische, Webber, JJ.


3328 157777/15

[*1]Confidence Beauty Salon Corp., Plaintiff-Appellant,
v299 Third SA, LLC, et al., Defendants-Respondents.


Goldberg, Scudieri & Lindenberg, P.C., New York (Michael Brian Cronk of counsel), for appellant.
Law Offices of Fred L. Seeman, New York (Fred L. Seeman of counsel), for respondents.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about December 3, 2015, which denied plaintiff's application for a Yellowstone injunction, unanimously affirmed, without costs.
The denial of Yellowstone relief was a provident exercise of discretion because plaintiff failed to aver, let alone demonstrate, that it had the ability to cure its alleged defaults (see Artcorp Inc. v Citirich Realty Corp., 124 AD3d 545 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2017
CLERK